Citation Nr: 1725044	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  07-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD) prior to December 6, 2007, and entitlement to a rating in excess of 10 percent thereafter.

2.  Entitlement to a temporary total rating due to convalescence related to GERD.

3.  Entitlement to service connection for cervical spine (neck) disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.

5.  Entitlement to an initial rating in excess of 10 percent for a right foot disability.

6.  Entitlement to an initial rating in excess of 10 percent for a low back disability prior to September 26, 2005, and entitlement to a rating in excess of 40 percent thereafter. 

7.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to September 26, 2005, and entitlement to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the United States Army from September 1993 to January 1994 and from January 1996 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2004, May 2007, December 2009, and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  In his July 2016 Board hearing, the Veteran asserted that the Board's July 2010 decision contained clear and unmistakable error in finding that a substantive appeal filed in connection with a January 2004 rating decision was untimely.   In a February 2017 notification letter, the AOJ notified the Veteran that his Board hearing assertions did not qualify as a Motion for Revision on Grounds of Clear and Unmistakable Error (CUE) of a Board decision.  38 C.F.R. § 20.1404. 

Even so, the Board finds that a CUE motion regarding the untimeliness of the substantive appeal filed in connection with a January 2004 rating decision is moot.  The Veteran filed a timely Notice of Disagreement (NOD) in September 2005 in connection with an October 2004 rating decision, which discussed the evaluations of the Veteran's service-connected lower back, right and left foot disabilities, left shoulder, and GERD disabilities since the initial date of claim in September 2003.  As the Veteran has now perfected his appeal of this October 2004 rating decision, the appeal period stretches all the way back to the original date of claim.  In sum, the appeal period for all claims besides the cervical spine claim begins on July 21, 2003, because the Veteran's claims were filed within one year of his discharge from his second period of active duty.  38 C.F.R. § 3.400(b) (2016).

The issues entitlement to ratings in excess of 10 percent for each foot; entitlement to higher ratings for a lumbar spine disability; and entitlement to higher ratings for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Effective July 21, 2003, the Veteran's GERD was characterized by constant epigastric burning, acid taste, dysphagia, regurgitation with aspiration, and eventually substernal pain, productive of considerable impairment of health. 

2.  Although the Veteran underwent surgery for his service-connected GERD in July 2008, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.

CONCLUSIONS OF LAW

1.  Effective July 21, 2003, the criteria for a 30 percent rating, but no higher, for GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2016).

2.  The criteria for assignment of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following a July 2008 surgery to treat GERD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Service-Connected Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

GERD

The Board notes that, as there is no specific diagnostic code for GERD, the Veteran's GERD has been rated by analogy under DC 7346, hiatal hernia.  The symptoms listed under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

Under DC 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity. 

The Veteran's GERD is currently rated as noncompensable from the original date of claim until December 5, 2007 and is rated 10 percent thereafter under DC 7346.  He asserts that the symptomatology of his GERD presents a greater degree of impairment than the currently assigned evaluation suggests.  

The Veteran's December 2002 Report of Medical History reflects he was taking Aciphex for GERD.  VA treatment notes thereafter confirm that the Veteran was taking Aciphex to control symptoms of GERD.  

He received a VA GERD examination in March 2007.  He reported that he had symptoms of regurgitation at night and elevated the head of his bed for relief of gastrointestinal distress.  He also reported occasional symptoms of reflux at night and no nausea.  He was taking rebeprazole proton pump inhibitor.  Although the Veteran reported that he was largely asymptomatic on medication, his reports of nighttime regurgitation and occasional reflux reflect that he was symptomatic at least occasionally, despite medication.

A December 2007 VA treatment note reflects the Veteran sought treatment for abdominal pain thought to be related to ventral hernia and efflux.  Examination revealed a ventral hernia in the epigastric area.  The assessment was ventral hernia and reflux food sticking.  Additional workup was planned.  The Veteran was afforded an esophagus rapid sequence study approximately a week later; it revealed a small hiatal hernia and mild to moderate gastroesophageal reflux. 

In January 2008, the Veteran had a general surgery consult regarding his ventral hernia.  He again reported symptoms of heartburn controlled on Aciphex, but he also gave a history of regurgitation with aspiration.  The provider was concerned about the Veteran's regurgitation and aspiration, which was thought to be related to the GERD.  He was on medications and the provider added additional medications.  A follow-up treatment note a month later reflects that the Veteran wanted to discontinue the additional medications as they had made no difference.  His symptoms were persistent.  Additional studies were recommended. 

A VA treatment note from March 2008 reflects that the Veteran reported symptoms, prior to Aciphex, consisted of constant heartburn and regurgitation of food along with nightly symptoms.  Since starting Aciphex, day-time heartburn and regurgitation had resolved and the night-time symptoms had decreased to a couple times a month.  However, he reported nightly episodes of waking with vomit in his mouth and aspiration of the vomit.  These symptoms were reiterated in a May 2008 VA treatment note. 

A June 2008 VA treatment note summarized recent studies.  An esophagogastroduodenoscopy showed chronic esophagitis and a 24 hour pH probe showed 141 episodes of reflux.  Manometry showed a low resting pressure in the lower esophageal sphincter.  The tests were completed while the Veteran was taking a proton pump inhibitor.  It was felt that the Veteran was a good surgical candidate and in July 2008, he had a fundoplication procedure.  

Post-op treatment notes showed no abnormalities until a May 2009 treatment note, which reflects the Veteran complained of indigestion, excessive gas, bloating, food intolerance, and a stitch-like abdominal pain.  He reported that these symptoms had been present since his surgical procedure.  A September 2009 VA treatment note reflects the Veteran again reported left upper quadrant pain daily since his July 2008 surgery.  Symptoms of GERD were essentially gone with Aciphex.  

The Board finds that, throughout the appeal period, the evidence of record shows the Veteran's GERD was manifested by reported epigastric burning, dysphagia, and regurgitation, productive of considerable impairment of health.  After July 2008, it was also manifested by substernal pain.  As nearly all of the symptoms for a 30 percent rating were demonstrated, a rating of 30 percent is warranted.  Although it is apparent that the Veteran's GERD improved with the change in medication, the Board is prohibited from considering the ameliorative effects of medication when, as here, such effects are not contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

The Veteran has not met the criteria for a 60 percent rating at any point during the appeal period.  In this regard, the Board notes the record does not show he lost weight due to GERD or experienced vomiting, hematemesis, melena, anemia, or any other symptom productive of severe impairment of health.  As such, the preponderance of the evidence fails to show the Veteran's GERD symptoms approximated a 60 percent rating during the period on appeal. 

Accordingly, for reasons outlined above, a 30 percent rating, but no higher, for GERD is warranted for the entire appeal period. 

Temporary Total Rating

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, there is no dispute the Veteran underwent surgery for his service-connected GERD in July 2008.  Further, the record reflects he did receive follow-up treatment for this surgery.  However, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  In pertinent part, even though follow-up treatment records note the surgery was extensive, neither these records, nor the records from the surgery itself, state he required a period of convalescence.  A VA treatment note dated June 2008 reflects that the Veteran would be on three weeks of medical leave post-operation and that he would follow-up on a biweekly basis thereafter.  Records also reflect the pre-operative and post-operative treatment was of an outpatient nature, with the Veteran administering his own medication. 

The Veteran testified in his July 2016 Board hearing that he was off of work for 21 days and then returned to light duty for an additional 45 days.  He further indicated that, as such, it was over 30 days before he could return to his duties.  There is no indication, to include in the Veteran's hearing testimony, that the Veteran's post-GERD-surgery treatment was consistent with a period of convalescence of one month or more such as bedrest throughout such a period of time. 

In view of the foregoing, the Board finds that Veteran's appeal for a temporary total rating for convalescence under 38 C.F.R. § 4.30 must be denied.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating, but no higher, for GERD is granted effective July 21, 2003.

A temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following a July 2008 surgery related to GERD is denied.

REMAND

The Veteran is service connected for the residuals of a right and left bunionectomy.  The evidence of record reflects he was also treated for hallux rigidus while on active duty and for a Morton's neuroma post-service.  In his October 2003 VA examination report, only a few months after separation, the diagnoses included bunionectomies, numerous old healed fractures, bilateral hallux valgus, and ossification of the Achilles tendon bilaterally.  Other records show a diagnosis of pes planus.  The Board observes that the Veteran's original claim included reference to the hallux rigidus procedure.  Moreover, the Veteran has asserted that he was medically discharged due to his feet.  The complete medical board findings are not of record, suggesting that the Veteran's claims file is incomplete.  As such, remand is necessary so that records can be obtained and so that the Veteran can be afforded a new VA feet examination. 

The additional service treatment and service personnel records that may be obtained on remand could be germane to the Veteran's claims for service connection for the cervical spine as well as his increased rating claims for the lumbar spine and left shoulder.

In addition, the Veteran's VA examinations for the back and shoulder of record are not compliant with the recent requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, remand is required so that he can be afforded a Correia compliant VA examination for each of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims being remanded.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Follow all appropriate procedures and attempt to obtain any missing service treatment records and service personnel records, to include the complete medical board findings.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

4.  After updated records have been obtained, schedule the Veteran for a VA shoulder examination to determine the current nature and severity of his left shoulder disability.   A complete DBQ should be completed, and should include a detailed medical history.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left shoulder (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

5.  After updated records have been obtained, schedule the Veteran for a VA lumbar spine examination to determine the current nature and severity of this disability.   A complete DBQ should be completed, and should include a detailed medical history.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

6.  After updated records have been obtained, schedule the Veteran for a VA feet examination.  The provider should review the entire claims file and a copy of this REMAND on conjunction with the examination.  

(a) The provider is asked to state all foot diagnoses present during and since service.  

(b) For each disability identified, the provider should state whether it remains a current disability and/or whether there are any current residuals of the disability.  

(c) For each current disability (to include current residuals) other than the residuals of bilateral bunionectomies, the provider should state whether it is at least as likely as not each condition had onset during service or is otherwise related to an event or injury of service origin.  

Full rationale must be provided for all opinions offered. 

7.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


